Citation Nr: 0708391	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
residuals of a claimed head injury, including, but not 
limited to, disabilities of the cervical spine and lumbar 
spine.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, variously 
claimed as major depression, anxiety, and/or nervousness, 
claimed as secondary to the residuals of a claimed head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah which found that new and material evidence had not 
been submitted to reopen previously denied claims of service 
connection for residuals of a claimed head injury, including, 
but not limited to, disabilities of the lumbar and cervical 
spine, and service connection for an acquired psychiatric 
disability, claimed as secondary to the residuals of a head 
injury.  

The issues of entitlement to service connection for residuals 
of a claimed head injury, to include a cervical and lumbar 
spine disability were previously denied by the Board in 
decisions dated January 1978, August 1984, and December 1987.  
In a May 1996 decision, the Board reopened the previously 
denied claims and remanded the matter to the RO for 
additional development.  The reopened claims were ultimately 
denied by the Board in an October 1998 decision.  The October 
1998 Board decision also denied entitlement to service 
connection for a psychiatric disorder.  The October 1998 
Board decision was affirmed by the United States Court of 
Appeals for Veterans Claims (Court) in an August 2000 
decision.  

In February 2002 correspondence, the veteran requested that 
his claims of service connection for a "back injury and neck 
and head injury be reconsidered under VCAA."  The veteran 
also requested service connection for depression as a 
secondary condition to the back/neck/head injury.  That claim 
was denied by rating decision dated July 2002, which found 
that new and material evidence had not been submitted 
sufficient to reopen the claims.  Although the veteran 
disagreed with that determination, the veteran's substantive 
appeal was not received in a timely manner, and therefore, 
the July 2002 rating decision became final.  Nevertheless, 
the RO accepted the veteran's VA Form 9, received at the RO 
in December 2003, as a new claim to reopen the previously 
denied issues of entitlement to service connection for the 
residuals of a claimed head injury to include a back 
disability, and entitlement to service connection for an 
acquired psychiatric disorder, claimed as secondary to the 
back disability/head injury.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2006).

The reopened claim of service connection for the residuals of 
a claimed head injury, including, but not limited to, 
disabilities of the lumbar and cervical spine; and the 
inextricably intertwined claim of whether new and material 
evidence to reopen the issue of service connection for an 
acquired psychiatric disorder, claimed as secondary to the 
residuals of a head injury, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied service 
connection for the claimed residuals of a head injury, 
service connection for degenerative disc disease of the 
cervical spine, service connection for lumbosacral strain 
with degenerative disc disease, and service connection for 
major depression.  A Notice of Disagreement was received in 
July 2003; however, a timely substantive appeal was not 
received following the issuance of a Statement of the Case in 
September 2003.

2.  Evidence submitted since the RO's July 2002 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's July 2002 rating decision which denied service 
connection for the claimed residuals of a head injury, 
service connection for degenerative disc disease of the 
cervical spine, service connection for lumbosacral strain 
with degenerative disc disease, and service connection for 
major depression; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Since the last Board decision regarding this matter, in 
October 1998, there has been a significant change in the law 
affecting how claims for veterans benefits are handled.  
Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  VA regulations implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for the claimed residuals 
of a head injury, to include disabilities of the cervical and 
lumbar spine.  As this decision is favorable to the veteran, 
the Board finds that no further action is required to comply 
with the VCAA at this time, regarding the veteran's 
application to reopen his claim.  The Board will defer 
addressing the merits of the claim for service connection, 
however, pending further development as set out in the REMAND 
following this decision.
 
II.  New and Material Evidence

In a July 2002 decision, the RO denied service connection for 
degenerative disc disease of the cervical spine, lumbosacral 
strain with degenerative disc disease, residuals of a claimed 
head injury, and major depression.  The basis of the denial 
was that new and material evidence had not been received to 
reopen the previously denied claims.  Although a notice of 
disagreement was timely received within the subsequent one-
year period, the veteran's substantive appeal was not 
received within sixty days of the RO's issuance of the 
statement of the case in September 2003.  Thus, the July 2002 
rating decision became final.  

Currently, the appellant continues to allege that he injured 
his head, back and neck as a result of a result of a fall 
during service.  Additional evidence has been added to the 
record, including a VA medical opinion regarding the likely 
etiology of the veteran's current lumbar spine disability.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO essentially determined that the veteran had not submitted 
evidence showing that he suffered from the claimed 
disabilities and/or injuries during service.  The July 2002 
RO decision is final.  38 U.S.C.A. § 7105 (West 2002).  

The Board also points out that previous Board decision of 
January 1978 found that the evidence then of record did not 
show that the veteran's current disabilities were related to 
a fall in service.  Likewise, Board decision of August 1984 
found that any residuals of a head or back injuries were not 
of service origin, and the veteran's arthritis of the spine 
was not manifested within one year following separation from 
service.  In the December 1987 decision, the Board noted that 
the veteran submitted additional evidence in support of his 
claim; however, the Board determined that the new evidence, 
which consisted mostly of additional medical records, 
statements dated into the 1980's and personal hearing 
testimony, was not material to the veteran's claim because it 
did not provide for a basis granting service connection for a 
head/back injury or residuals therefrom.  Finally, the 
veteran's claim for service connection was again before the 
Board in October 1998.  In support of his claim, the veteran 
submitted numerous statements and reports from medical 
professionals who, in essence, noted the veteran's reported 
in-service history of a fall in service, and discussed the 
possibility of whether the veteran's current back 
disabilities were related thereto.  In other words, all of 
the medical opinions as to the likely etiology of the 
veteran's back pain, then of record, were based on the 
veteran's own self-reported history.  These opinions, the 
Board found, were all based on the history as reported by the 
veteran, and the veteran's credibility was in question.  The 
Board concluded that the veteran's current back disability 
was not shown to be related to service or any incident 
therein, and lumbar spine arthritis was not shown to be 
present within one year of service.  

Since the prior final decision of July 2002, evidence has 
been added to the claims file.  The additional evidence of 
record includes/consists of additional treatment records, 
including a VA acupuncture treatment note from April 2005.  
The note indicated that the veteran was seen for 
assessment/diagnosis by Dr. B for the purpose of establishing 
service connection of his chronic low back pain.  Dr. B 
indicated that he reviewed the veteran's files and found 
documented by Dr. Greene that he treated the veteran in 1951 
as claimed by the veteran for a back injury.  Dr. B also 
noted that Dr. Bayles corroborated that report because he 
also stated that he too treated the veteran for the same 
problem in November or December of 1951, and that Dr. Greene 
was also treating the veteran at that time.  Dr. B revealed 
that he treated the veteran while in private practice at Holy 
Cross hospital, and while at the VA.  Dr. B indicated that 
the veteran presented with the same history each time; that 
he sustained the [head/back/neck] injury while in the service 
and specifically that he had fallen in a slippery shower when 
he first injured his back.  Dr. B pointed out that all of the 
doctors that have seen the veteran noted that he stated that 
he hurt his back while in the army, and felt that the 
original injury did, in fact, occur at that time.  As such, 
Dr. B concluded that all of those statements, coupled with 
Dr. Greene's documentation that he had seen the veteran in 
December 1951 for treatment of his low back injury which the 
veteran related to an original injury sustained while the in 
service, made it more likely than not that the veteran's 
chronic low back problem was, in fact, service connected.  

Thus, the additional evidence is new and material.  It 
includes competent evidence that cures the prior evidentiary 
defect.  That is, it contains a medical opinion that is based 
on a review of the entire record, taking into account the 
prior opinions and statements of doctors and other medical 
professionals, and which raises a possibility of 
substantiating the veteran's claim of service connection.  

Evidence submitted since the RO's July 2002 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's July 2002 decision; thus, the claim 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


ORDER

The claim of service connection for the residuals of a 
claimed head injury, including, but not limited to, 
disabilities of the cervical spine and lumbar spine, is 
reopened, and to that extent only, the appeal is granted.  


REMAND

Having reopened the claim of service connection for the 
residuals of a claimed head injury, including disabilities of 
the cervical and lumbar spine, VA now has the duty to notify 
the appellant as to how to substantiate his claim and to 
assist him in the development of the claim.  As such, the AMC 
must obtain relevant records which could possibly 
substantiate the claim and conduct an appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
38 U.S.C.A. § 5107(a) (West 2002).  

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  VA is now 
required to assess the credibility and probative value of all 
the evidence of record in determining whether the claim may 
be granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this regard, the Board notes that while the veteran's 
assertions are presumed credible for the limited purpose of 
reopening the claim, the presumption of credibility does not 
extend beyond this determination.  See Chipego v. Brown, 
4 Vet. App. 102, 104- 105 (1993).  

In this case, the evidence of record reveals that the veteran 
has indeed consistently alleged that his current back 
disabilities are due to an in-service injury to his 
head/neck/back in 1951.  Service medical records document 
that the veteran complained of headache accompanied by a 
gradual loss of vision in the left eye after falling in the 
shower and hitting his head.  Prior Board decisions have 
noted that two of the veteran's prior doctors submitted 
statements in 1975, and testified, under oath, that they 
treated the veteran for complaints of back pain in November 
and December 1951, although these doctors indicated that the 
medical records showing treatment as far back as 1951 have 
since been destroyed.

Although the veteran consistently maintained that he suffered 
head injury from the fall in service, records dated from 1955 
to 1970 do not show any nexus linking a back disability to 
service.  Moreover, the Board found, in the October 1998 
decision, that all of the subsequent medical opinions which 
linked the veteran's current back condition with an in-
service fall, were based on an inaccurate account of the 
veteran's in-service medical history.  Despite that finding, 
Dr. B, as noted in the above decision, opined in April 2005 
that the veteran's current chronic low back problem was 
related to an in-service injury because the veteran's 
treating doctors testified that he was treated for back pain 
in 1951 and because the veteran has never wavered from his 
historical account of the head/neck/back injury in service or 
the residuals therefrom.  Dr. B did not, however, address the 
fact that the veteran's records do not show treatment for, or 
complaints of, back pain until many years after service 
discharge.  Additionally, Dr. B's opinion is limited to 
current disability of the lumbar spine, and he does not opine 
as to the likely etiology of the cervical spine disability, 
if any.  

Also of particular note, the claims file contains a DRO 
conference report of informal hearing, dated October 2003.  
That report reveals that the veteran was treated by a Dr. 
Christensen, who is from Puerto Rico, and believed that the 
veteran's complaints were probably a conversion reaction and 
that his complaints in service were somatic.  

Despite the new evidence added to the record, the current 
record is still lacking any recent medical evidence showing 
current treatment for, or complaints of back pain and/or neck 
pain.  In fact, the most recent medical records showing 
complaints of back pain are dated in the mid-1990's over a 
decade ago.  As such, the current status of the veteran's 
cervical and/or lumbar spine disability is unknown.  A claim 
for service connection requires medical evidence showing that 
the veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

More recently, the veteran has asserted that he suffers from 
depression as a result of his physical disabilities.  The 
current medical evidence added to the claims file indicates 
that the veteran receives VA outpatient mental health 
treatment.  More specifically, mental health records from 
2001 through 2004 reveal that the veteran has hallucinations 
and hears voices telling him to kill himself.  These records 
do not refer to a head/back/neck injury or residuals 
therefrom.

On remand, the veteran should be afforded additional 
opportunity to obtain and submit any additional relevant 
medical records pertinent to his claims of service 
connection.  Additionally, the veteran should be afforded a 
VA examination to determine whether the veteran has a current 
cervical spine and/or lumbar spine disability, and if so, 
whether it is likely related to service.  In this regard, all 
pertinent VA and private treatment records must be obtained 
and associated with the claims file prior to the requested 
study, to determine, among other things, whether the veteran 
has undergone back surgery between 1993 and present.  

In sum, the Board finds a VA examination is necessary to make 
a final adjudication with regard to his claim for service 
connection for residuals of a claimed head injury in service, 
to include cervical and lumbar spine disabilities.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination (for a nexus opinion, as 
applicable) when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon dictate that a VA examination is now necessary in 
this case.  

With regard to the veteran's claim to reopen the issue of 
service connection for an acquired psychiatric disorder, 
claimed as secondary to the current back/neck disabilities, 
the Board finds that this claim is inextricably intertwined 
with the above described issue of entitlement to service 
connection for residuals of a claimed head injury to include 
lumbar and cervical spine disabilities.  Thus, the veteran's 
secondary service connection claim must be deferred pending 
the outcome of his other claim.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  After appropriate authority from the 
veteran, obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
cervical and lumbar spine disabilities, 
if any, not already associated with the 
claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
cervical spine and lumbar spine 
disabilities, and any other residuals, if 
any, of the claimed in-service head 
injury.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
neck/back/ and/or head injury.  The 
examiner should first identify if any 
current cervical and/or lumbar spine 
disability exists, and/or whether some 
other residual of an in-service head 
injury exists, and if so, should provide 
an opinion, with adequate rationale, as 
to whether it is at least as likely as 
not that any current back and/or neck 
disability, or any other head injury 
residuals, if any, had its onset during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, then the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


